Case 20-32633-sgj11 Doc 9 Filed 10/23/20

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC

Entered 10/23/20 19:42:46

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

Page 1 of 17

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
etal, §
DEBTOR. § Joint Administration Requested

 

 

The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Guill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966);
Movie Grill Concepts Trademark Holdings, LLC 096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts
III, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts TX, LLC (3736); Movie Grill Concepts
VI, Ltd. (6895); Movie Guill Concepts VI, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts
XI, LLC (2837); Movie Gull Concepts XII, LLC (6040); Movie Grill Concepts XHT, LLC (5299); Movie Guill
Concepts XIV, LLC (4709); Movie Grill Concepts XTX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie
Guill Concepts XLI, LLC 4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC
(9721), Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts
XV, LLC (4939); Movie Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill
Concepts XVII, LLC (8322); Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508);
Movie Grill Concepts XXII, LLC (6748); Movie Grill Concepts XXIV, LLC ($114); Movie Grill Concepts XTX,
LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill Concepts XX VI, LLC (5233); Movie Grill
Concepts XX VII, LLC (4427); Movie Grill Concepts XXVIII, LLC (1554); Movie Guill Concepts XXCX, LLC
(1431); Movie Guill Concepts XXCXI, LLC 3223); Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts
XXX, LLC (1505); Movie Grill Concepts XXXIV, LLC (9770); Movie Grill Concepts XXXEX, LLC (605);
Movie Grill Concepts XXXV, LLC (0571); Movie Guill Concepts XXXVI, LLC (6927); Movie Grill Concepts
XXXVI, LLC (6401); Movie Grill Concepts XX XVIII, LLC 657); Movie Grill Concepts XXUII, LLC (7893);
Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie Grill Concepts XI, LLC (2837); Movie Guill Concepts
XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344); Movie Guill Concepts XLVIT, LLC (5866); Movie Guill
Concepts XLVI, LLC (8601); Movie Grill Concepts XLIX, LLC (0537); Movie Grill Concepts L, LLC (5940);
Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII, LLC (8624); Movie Grill Concepts LITI, LLC
(3066), Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts LV, LLC (4699); Movie Guill Partners 3, LLC
(4200), Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6, LLC (334); and MGC Management I, LLC
(3224).

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 1 of 10
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 2 of17

DEBTORS’ EMERGENCY MOTION FOR ORDER AUTHORIZING
POST-PETITION REDEMPTION AND HONOR OF PRE-PETITION
(1) GIFT CARDS; (II) CUSTOMER LOYALTY PROGRAM;

(IIl) MEMBERSHIP PROGRAM; (IV) GROUPON SALES; (V) GOLD

TICKET COUPONS; AND (VI) ADVANCED TICKET SALES

Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors” or “SMG”), by
and through their proposed undersigned counsel, file this Eversency Motion for Order Authorizing Post-
Petition Redemption and Honor of Pre-Petition (L) Gift Cards; (I) Customer Loyalty Program, (UI) Membership
Program; (IV) Groupon Sales; (WV) Gold Ticket Coupons; and (V1) Advanced Ticket Sales (the “Motion”),
seeking the entry of an order authorizing and enabling the Debtors’ to continue to honor the
redemption of existing gift cards, advanced sales, and other customer loyalty programs. In support
of this Motion, the Debtors would respectfully show the Coutt as follows:

I.
JURISDICTION AND VENUE

1. This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334.
This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this District
pursuant to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein are Sections
105(a) and 507(a)(7) of Title 11 of the United States Code (the “Bankruptcy Code”).

II.
BACKGROUND

2. On October 23, 2020 (the “Petition Date”), the Debtors each filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, ef seq.
(the “Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11
Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession

pursuant to Bankruptcy Code §§ 1107 and 1108.

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 2 of 10
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 3of17

3. An official committee of unsecured creditors has yet to be appointed in these
Chapter 11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter
11 Cases.

4, SMG is engaged in the dine-in movie theater business. In addition to its movie
offerings, SMG’s theaters include a bar and lounge area, with direct to seat service for guests before
and during their movies. Specifically, SMG operates 33 movies theaters in 10 states, including
Arizona, California, Florida, Georgia, Illinois, Indiana, North Carolina, Pennsylvania, Texas, and
Virginia. All theaters operate under the brand name “Studio Movie Grill.”

5. A detailed description of the Debtors and their businesses, and the facts and
circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater
detail in the Declaration of Wiliam Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions
and First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and 1s
incorporated by reference in this Motion.

III.
SUMMARY OF ADVANCED SALES & CUSTOMER PROGRAMS

6. In the ordinary course of their business, the Debtors obtain ticket sales and revenue
through a variety of sources that are common to the movie theater and other customer-facing
industries, including (a) gift cards; (b) the SMG Access Loyalty Program; (c) the SMG Access
Subscription; (d) Groupon; (e) Gold Tickets; and (£) advanced ticket sales.

A. Gift Cards

7. Like most major American businesses, SMG sells “Studio Movie Grill” branded gift
cards that are redeemable at any SMG location across the nation. Gift cards are sold directly to
customers at the theaters, online, and at third-party retailers, such as Sam’s Club. Gift card balances
may be used for ticket purchases as well as food and beverage purchases.

8. Through August 2020, there are approximately 696,189 gift cards outstanding with

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 3 of 10
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 4of17

an approximate total balance of $6,680,664.34 thereon. This estimate does not include SMG’s
estimated gift card breakage of approximately $3.8 million.

B. The SMG Access Loyalty Program
9. The SMG Access Loyalty Program (the “Loyalty Program”) is a two-level loyalty

program that aims to reward customers for their repeat business and incentive continuation of such
behavior. The Loyalty Program is not movie theater specific, but instead operates across all
locations. The Debtors’ believe that the Loyalty Program aids its operations by through net-positive
revenue effects.

10. Through August 2020, there is approximately -$38,000 of net deferred revenue
resulting from outstanding Loyalty Program collections. In addition, there are approximately
99,264,756 customer loyalty points outstanding, which may be redeemed by customers but do not
have a fixed dollar value per point; different redemption selections yield different valuations, but it 1s
untenable to estimate a true outstanding exposure on these points. A summary of the Loyalty
Program is attached as Exhibit “A” hereto.

C. The SMG Access Subscription
11. The SMG Access Subscription (the “Subscription”) is a two-level membership

program that aims to increase attendance by customers. At the Select Access level of the
Subscription, customers may access one (1) movie ticket per month for a recurring fee of $8.99 per
month. Such tickets do not accrue and cannot be banked if unused in the specific Subscription
month. At the Premier Access level of the Subscription, customers may access unlimited movies per
month for a recurring fee of $18.99 per month. The Subscription currently has 722,585 overall
subscribers with 324,062 of those being active in the last twelve (12) months.

12. Billing on the Subscription was paused during the pandemic and has seen limited use
thereafter. In August only 118 tickets were redeemed by subscribers; in September only 126 tickets

were redeemed by subscribers. Based on the format of the Subscription, there is no accrued

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 4 of 10
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page5of17

exposure on the books of SMG.
13. A summary of the Subscription is attached as Exhibit “B” hereto.

D. Groupon

14. The Debtors also sell movie tickets at a discounted rate through Groupon. These
“Groupons” are note associated to a specific location and, depending on the offering, may be
redeemable at all SMG locations or in a particular region (e.g, Dallas-Fort Worth or Houston Area).
All SMG Groupon promotion values have expired, as the last programs were implemented in
December 2019 and January 2020; however, the original purchase price of the Groupon (¢g, $5.00,
$7.00, $10.00) never expires. Customers who purchase a Groupon may still present it at the box
office and get the purchase price amount deducted from their ticket price. Groupons are only valid
for ticket purchases.

15. As of August 2020, there is approximately -$372,493.46 of deferred revenue resulting
from outstanding Groupons.

E. Gold Tickets

16. Gold Tickets are offered by the Debtors to charitable organizations to sell in
fundraising campaigns. The Gold Tickets are issued as discounted rate coupons that may be
redeemed for movie tickets. Gold Tickets do not expire.

17. As of August 2020, there is approximately -$187,932.20 of deferred revenue resulting
from outstanding Gold Tickets.

F, Advanced Ticket Sales

18. Advanced Ticket Sales are the most common and ongoing ticket offering from the
Debtors. Advanced Ticket Sales occur whenever a customer buys a ticket in advance for a future
showtime. This may be accomplished directly through the SMG website or third-party ticket
setvicets such as Atom and Fandango. SMG’s Advanced Ticket Sales include tickets sold for special

events and entire auditorium bookings that were offered as a means to generate additional revenue

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 5 of 10
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 6 of 17

within the imposed pandemic restrictions.

IV.
RELIEF REQUESTED & BASIS FOR RELIEF

19. The Debtors seek authority, in their sound business judement, to (1) continue to
honor the redemption of existing gift cards, advanced sales, and other customer loyalty programs.
The Debtors are engaged in a highly competitive industry that depends, in whole or in part, on a
market-participant’s ability to not only retain existing customers but to attract new ones. If the
Debtors are not allowed to honor their outstanding gift cards, advanced sales, and other customer
loyalty prograins, then there will likely be irreparable damage to the Debtors’ customer relations and
reputation. Such itreparably damage is further likely to significantly hinder the Debtors’ ability to
successfully reorganize. Accordingly, the Debtors believe that it is essential that they be allowed to
honor all such pre-petition obligations as identified herein after the Petition Date when necessary
and consistent with their ordinary business practices.

20. The telief requested herein is justified because holders of the gift cards, Groupons,
Gold Tickets, and advanced tickets, and the participants in the Loyalty Program and Subscription
(collectively hereinafter the “Customer Programs”) are each entitled to a priority claim under
Section 507(a)(7) of the Bankruptcy Code. Section 507(a)(7) allows a seventh priority “to the extent
of $3,025.00 for each such individual, arising from a deposit, before the commencement of a case,
of money in connection with the purchase, lease, or rental of property, or the purchase of services,
for the personal, family, or household use of such individuals, that were not delivered or provided.”
11 U.S.C. § 507(a)(7). The legislative history of Section 507(a)(7)2 states that this section was added
to the Bankruptcy Code to deal with the “problems faced by consumers who have deposited money

with retail businesses for the purchase of goods and services.” In re Glass, 203 B.R. 61, 63 (Bankr.

 

2 The 2005 amendments to the Bankruptcy Code changed, among other things, the numbering in section 507(a).
Before the amendments, deposits were treated under section 507(a)(6). After the amendments, deposits are
treated under section 507(a)(7). There were no other changes to section 507(a)(6) by the amendments.

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 6 of 10
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 7 of 17

W.D. Va. 1996) (citing H.R. Rep. No. 595, at 188 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5963,
6148. Furthermore, according to this legislative history, money paid “on a lay-away plan or as a
deposit on merchandise, or [for] . . . a service contract or a contract for lessons or a gym
membership” is coveted by section 507(a)(7). Id.

21. The following cases support the classification of each of the Customer Programs as
“deposits” under Section 507(a)(7) of the Bankruptcy Code. First, money paid in advance by
consumers to a furniture retailer for the purchase of an extended warranty contract was held to be a
“deposit” when the furniture store later went bankrupt. Inv re Tart’s TV, Furniture and Appliance Co.,
165 B.R. 171, 172-73 (Bankr. E.D. N.C. 1994). The Tart court held that both partial and full
payments for the purchase of services to be delivered in the future were “deposits.” Jd. Second,
advance-tuition payments to a vocational school were “deposits” because the students made the
payments before all services were rendered. In re Longo, 144 B.R. 305, 312 (Bankr. D. Md. 1992).
Third, money paid to a manufacturer for the purchase of chocolate-making equipment was a
“deposit” because the equipment was never delivered to the consumer. In re Eksinghorst Bros. Co.,
Inc, 180 B.R. 52, 53 (Bankr. W.D. N.Y. 1995). Finally, money paid by a consumer-tenant as security
for the leasehold interest was a “deposit” even though some tenants had already vacated the
property. Guarracino v. Hoffman, 246 B.R. 130, 134 (D. Mass. 2000); In re Raver Village Assoc, 161
B.R. 127, 134 (Bankr. B.D. Pa. 1993).

22. The Customer Programs are expressly covered by Section 507(a)(7). Gift cards,
Groupons, Gold Tickets, and advanced tickets are similar to those deposits because they were all
paid to secure the future delivery of goods or services. The Loyalty Program and Subscription are
also similar to those deposits because they were used to secure the future delivery of goods or
services. Like those other types of deposits noted above, the Customer Programs are entitled to

priority treatment under section 507(a)(7). Most, if not all, of the persons involved in the Customer

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 7 of 10
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 8 of 17

Programs do not exceed the priority cap of $3,025 in Section 507(a)(7) of the Bankruptcy Code. To
the extent any such holder or participant in the Customer Programs does exceed the statutory cap,
the continued honoring of their respective pre-petition obligation is justified under the “doctrine of
necessity.”

23. Section 105 of the Bankruptcy Code has been used to authorize the satisfaction of
pte-petition obligations where such satisfaction 1s necessary to affect a successful reorganization. In
re lonosphere Clubs, Inc, 98 B.R. 174, 175 (Bankr. S.D. N.Y. 1989); see also In re NVR LP., 147 B.R.
126, 127 Bankr. E.D. Va. 1992) (“[A] court can permit pre-plan payment of prepetition obligations
when essential to the continued operation of the debtor.”). Most courts utilize the “doctrine of
necessity” to determine whether an order to satisfy pre-petition claims pursuant to section 105(a)
may be issued. See Ionosphere Clubs, 98 B.R. at 176; In re Chateaugay Corp., 80 B.R. 279 (S.D.N.Y.
1987). Under the doctrine of necessity, the satisfaction of prepetition claims may be authorized
where such satisfaction would be essential to the continued operation of the debtor. Jonosphere Clubs,
98 B.R. at 176.3

24. Several bankruptcy courts have used Section 105(a) to authorize post-petition
payment of pre-petition obligations such as the ones addressed herein. See In re Daisytek, Incorporated,
Case 03-34762, Docket No. 51 (Bankr. N.D. Tex. May 13, 2003); In re Brandlees Stores, Inc., Case 00-
16035, Docket No. 29 (Bankr. S.D.N.Y. Dec. 26, 2000); In re Loehmann’s Inc, Case No. 99-1138,
Docket No. 41 (Bankr. D. Del. May 19, 1999).

25, For those reasons, relief requested herein does not harm the general unsecured

 

Although the “necessity-of-payment” doctrine has been widely accepted, the Court in Iv re CaSern, LLC, 273 BR.
487, 497 (Bankr. N.D. Tex. 2002) used an alternative test to determine whether payment of certain pre-petition
unsecured claims prior to confirmation of a plan of reorganization would be appropriate. Under the CoSery test, a
debtor must show (a) it is critical that the debtor deal with the claimant; (b) unless the debtor deals with the
claimant, the debtor risks the probability of harm or, alternatively, loss of economic advantage to the estate of the
debtor’s going-concern value, which is disproportionate to the amount of the claimant’s pre-petition claim; and (c)
that there is no practical or legal alternative by which the debtor can deal with the claimant other than by payment
of the claim. Id.

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 8 of 10
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 9of17

creditors of the Debtors’ estates. Instead, while avoiding the certain damage to Debtors’ reputation
and the concomitant reduction in revenue, the relief requested herein only affects the timing of
payment for the claims related to the Customer Programs. Accordingly, this Court should grant the
Motion.

V.
NOTICE

26. Notice of this Motion will be provided to: (1) the Office of the United States Trustee;
(ti) the Debtors’ secured creditors; (iii) any party whose interests are directly affected by this specific
pleading; (iv) those persons who have formally appeared and requested notice and service in these
proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the proposed DIP Agent;
* (vi) counsel for any official committees appointed by this Court; (vii) the consolidated list of the 30
largest unsecured creditors of the Debtors; and (viti) all governmental agencies having a regulatory
of statutory interest in these cases (collectively, the “Notice Parties’). Based on the urgency of the
circumstances surrounding this Motion and the nature of the relief requested herein, the Debtors
respectfully submit that no further notice is required.

WHEREFORE, the Debtors respectfully request that the Court enter an order,
substantially in the form attached hereto as Exhibit “C” (i) granting the relief requested in this
Motion authorizing and enabling the Debtors’ to continue to honor the redemption of existing gift
cards, advanced sales, and other customer loyalty programs; and (ii) granting such other relief as the

Court deems just and proper.

 

i “DIP Agent” means Goldman Sachs Special Lending Group, L.P., in its capacity as administrative agent under that
cettain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment] dated as of [October __], 2020, by and
among, among others, the Debtors, the DIP Agent, and the lendets patty thereto.

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 9 of 10
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 10 of 17

DATED: October 23, 2020

Respectfully submitted,
LAW OFFICES OF FRANK J. WRIGHT, PLLC

By: _/s/ Frank J. Wright
Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648

2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
AND DEBTOR-IN-POSSESSION

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the
patties listed below, on all parties consenting to electronic service of this case mwa the Court’s ECF
system for the Northern District of Texas and wa United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

U.S. Trustee

1100 Commerce St.
Room 976

Dallas, Texas 75242

Ls/ Frank J. Wright
Frank J. Wright

 

DEBTORS’ MOTION TO CONTINUE CUSTOMER PROGRAMS Page 10 of 10
 

Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 11 of 17

 

Cave

BONUS.

JOIN

CAST

419 oBanus Card tor overy 1000 pons
Bt Pats upon sign-up
LO paints on your birinday:

10 points an your Access anniversary

    

s for every $F spent on movie tickels and meny Hlems

    

bmovie andr of every LOGO p

 

CO POInOG

 

al CAST OHUNS.

 

 

 

ee

No onkne Docking [6s
$30 eBonus Care fat every LOOG peas
45 oBonus Card ude sign-up

100 pe

 

Mt your ivathaay

 

160 poms on your Acc

 

8 points for every HM spent on movie iikels and menu tems

imavie aid migal for every LOUD points

Mronty advance premittional screenings
Special disccunts
SHG Early Access tickots

Exclusive SMG events

 

SMG fe

 

BG anna led

 

 

 
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 12 of17

INDIVIDUAL PLANS

 

Any Movie, Any Location, Any Format
Any Showtime, Any Day
Premier Access Unlimited Movies per Month

No Blackout Days

$18.99 per Month

Any Movie, Any Location, Any Format
Any Showtime, Any Day

‘ ie Ti 5 tt

Select Access | Movie Ticket per Manth

No Blackout Days

$8.99 per Month

EXHIBIT

vt

   
   

eae
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 13 of 17

ECO BU KY

 

No Group Plans Available

No Group Plans Available
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 14 of 17

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
etal,i §
DEBTOR. § Joint Administration Requested

 

 

1 The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts I], Ltd.
(2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
(6895); Movie Guill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
(2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XII, LLC (5299); Movie Grill Concepts XIV,
LLC (4709); Movie Guill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLII, LLC 9721); Movie Grill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVUI, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXTX, LLC (5857); Movie Grill Concepts
XXV, LLC (4985); Movie Guill Concepts XXVI, LLC (5233); Movie Grill Concepts XX VII, LLC (4427); Movie Grill
Concepts XXVIII, LLC (1554); Movie Guill Concepts XXX, LLC (1431); Movie Grill Concepts XX XI, LLC (3223);
Movie Grill Concepts XXXH, LLC (0196); Movie Grill Concepts XXXII, LLC (1505); Movie Grill Concepts
XXXIV, LLC (9770); Movie Grill Concepts XXXTX, LLC (3605); Movie Grill Concepts XX XV, LLC (0571); Movie
Guill Concepts XXXVI, LLC (6927); Movie Guill Concepts XXX VII, LLC (6401), Movie Guill Concepts XXXVHI,
LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
Guill Concepts XI, LLC (2837); Movie Guill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVII, LLC (8601), Movie Grill Concepts XLIX,
LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LIT,
LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Gmill Partners 6,
LLC (3334); and MGC Management I, LLC (3224).

 

ORDER GRANTING MOTION TO CONTINUE CUSTOMER PROGRAMS

EXHIBIT
ec

;

 
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 15 of 17

ORDER GRANTING MOTION FOR ORDER AUTHORIZING
POST-PETITION REDEMPTION AND HONOR OF PRE-PETITION
(I) GIFT CARDS; (II) CUSTOMER LOYALTY PROGRAM;

(III) MEMBERSHIP PROGRAM; (IV) GROUPON SALES;

(V) GOLD TICKET COUPONS; AND (VI) ADVANCED TICKET SALES

Came on to be considered the Debtors’ Emergency Motion for Order Authorizing Post-Petition
Redemption and Honor of Pre-Petition (I) Gift Cards; (II) Customer Loyalty Program, (UI) Membership Program;
(IV) Groupon Sales; (V) Gold Ticket Coupons; and (V1) Advanced Ticket Sales (the “Motion’””’). Based on
the specific facts and circumstances of this case and for the reasons stated on the record, which are
incorporated herein, the Court finds that: (i) it has jurisdiction over the matters raised in the Motion
pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),
and this Court may enter a final order consistent with Article IIT of the Constitution; (11) venue ts
proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the
Motion is in the best interests of the Debtors’ estates, their creditors and other parties in interest; (v)
notice of the Motion and the hearing were appropriate under the circumstances and no other notice
need be provided; and (vi) upon review of the record before the Court, including the legal and factual
bases set forth in the Motion and the statements made by counsel at the hearing, and after due
deliberation thereon, there being found good and sufficient cause exists it is hereby

ORDERED that:

1. The Motion ts granted,
2. the Debtors are authorized, in their discretion, to continue, honor, and permit
redemption after the Petition Date of all their prepetition customer programs

and advanced sales, including the gift cards, Loyalty Program, Subscription,
Groupon, Gold Tickets, and general advanced ticket sales;

 

2 Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

 

ORDER GRANTING MOTION TO CONTINUE CUSTOMER PROGRAMS Page 2 of 4
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 16 of 17

3. This Order is without prejudice to the Debtot’s tights to contest the honor
and redemption of any specific prepetition gift card, loyalty program points,
subscription, Groupon, Gold Ticket, or other advanced sale.

4, This Order shall in no respect be deemed an admission, finding, or ruling that
any customer program or advanced sale constitutes an executory contracts or
unexpired leases subject to assumption of rejection under 11 U.S.C. § 365 or
that any such customer program or advanced sale has been assumed as
executory contract pursuant to this Order.

5. Notwithstanding anything to the contrary herein, nothing in this Order
authorizes the use of cash collateral or debtor-in-possession financing. Any
payments authorized to be made pursuant to the Motion shall be made only
to the extent authorized under the cash collateral and debtor-in-possession
financing order approved by the Court in effect as of the time such payment
is to be made (together with any approved budgets in connection therewith,
the “DIP Order”), and such payments shall be subject to the terms, conditions,
limitations, and requirements of the DIP Order in all respects. Any Agent
Consent (as defined in the DIP Order) or other consent or approval of the
DIP Agent given or requested in respect of any matters relating to this Order
shall require approval of the Requisite Lenders (as defined in the DIP Ordex);

6. Notwithstanding anything else in this Order to the contrary, any payments
authorized to be made by this Order shall be subject to the terms, conditions,
limitations, and restrictions set forth in that certain Order Granting Debtors’
Eemergency Motion Pursuant to Sections 105, 345, 364, 363, 503, 1107 and 1108,
Authorizing (1) Maintenance of Existing Bank Accounts; (tt) Continuance of Existing
Cash Management System, Bank Accounts and Checks and Related Forms; (iii) Continued
Performance of Intercompany Transactions; (iv) Limited Waiver of Section 345(b) Deposit
and Investment Requirements; and (v) Granting Related Relief;

7. The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the
contents of the Motion or otherwise deemed waived;

8. The Debtors are authorized to take all actions necessary to affect the relief
granted pursuant to this Order in accordance with the Motion;

9. Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Order
shall be effective and enforceable immediately upon entry hereof;

10. This Court shall retain jurisdiction with respect to all matters relating to the
interpretation or implementation of this Order.

IT IS SO ORDERED.

### End of Order # # #

 

ORDER GRANTING MOTION TO CONTINUE CUSTOMER PROGRAMS Page 3 of 4
Case 20-32633-sgj11 Doc 9 Filed 10/23/20 Entered 10/23/20 19:42:46 Page 17 of 17

SUBMITTED By:

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

‘Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

ORDER GRANTING MOTION TO CONTINUE CUSTOMER PROGRAMS Page 4 of 4
